As filed with the Securities and Exchange Commission on August 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. CAN SLIM Select Growth Fund SCHEDULE OF INVESTMENTS (unaudited) at June 30, 2012 Shares Value COMMON STOCKS: 72.9% Accommodations: 2.2% MarriottInternational,Inc. $ Wyndham Worldwide Corp. Aerospace Products: 1.0% BE Aerospace, Inc.* Air Transportation: 2.1% CopaHoldings, SA DeltaAirLines,Inc.* Apparel Manufacturing: 1.0% Carter, Inc.* Beverage & Tobacco Products: 7.0% Altria Group, Inc. Anheuser Busch Inbev SA/NV -ADR Boston Beer, Inc.* Lorillard, Inc. Monster Beverage Corp.* Philip Morris International, Inc. Building Construction: 3.4% DRHorton,Inc. LennarCorp. TollBrothers,Inc.* Chemical Manufacturing: 9.4% AbbottLabs AlexionPharmaceuticals,Inc.* AriadPharmaceuticals,Inc.* Bristol-MyersSquibbCo. Church&DwightCo.,Inc. Colgate-PalmoliveCo. Ecolab,Inc. Pharmacyclics,Inc.* Computer & Electronic Products: 3.1% Apple,Inc. FeiCo. OSISystems,Inc.* Credit Intermediation: 5.1% CredicorpLtd. DiscoverFinancialServices FleetcorTechnologies,Inc.* Mastercard,Inc. UMBFinancialCorp. Diversified Services: 2.8% Kimberly-Clark Corp. Liberty Media Corp* Food & Beverage: 2.2% FreshMarket,Inc.* UnitedNaturalFoods,Inc.* Food Manufacturing: 2.3% B & G Foods, Inc. Mead Johnson Nutrition Co. Information Services: 2.0% DealerTrack Holdings, Inc.* IAC/InterActiveCorp. Insurance Carriers: 3.4% AmericanFinancialGroup,Inc. ProtectiveLifeCorp. VeriskAnalytics,Inc.* Machinery Manufacturing: 2.3% 3-D Systems Corp.* Toro Co.(c) Merchant Wholesalers: 1.9% Asbury Automotive Group, Inc.* Beacon Roofing Supply, Inc.* Manufacturing: 2.2% Abiomed,Inc.* ValsparCorp. Motion Picture & Entertainment: 2.0% Cinemark Holdings, Inc. The Madison Square Garden Co.* Professional, Scientific &Technical Services: 1.2% Fair Isaac Corp. Software & Publishing Industries: 1.0% SS&C Technologies Holdings, Inc.* Rail Transportation: 2.0% CanadianPacificRailwayLtd. RailAmerica,Inc.* Retail Trade: 9.7% Dollar General Corp.* Dollar Tree, Inc.* GapInc. GNC Holdings, Inc. HibbettSports,Inc.* Pier1Imports,Inc. Tim Hortons, Inc. The TJX Companies, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Utilities: 3.6% Companhia de Saneamento Basico do Estado de Sao Paulo -ADR Duke Energy Corp. Nextera Energy, Inc. TOTAL COMMON STOCKS (Cost$34,231,334) EXCHANGE TRADED FUNDS: 3.0% Other Financial Vehicles: 3.0% iShares Russell Midcap Growth IndexFund iShares S&P SmallCap 600 IndexFund SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUNDS (Cost$1,583,893) SHORT-TERM INVESTMENT: 23.7% Money Market Fund Federated U.S. Treasury CashReserves Fund - Institutional Shares 0.000%, 12/31/2031 ^ TOTAL SHORT-TERMINVESTMENT (Cost$12,794,472) TOTAL INVESTMENTS:99.6% (Cost$48,609,699) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ ADR American Depository Receipt. * Non-income producing security. ^ 7-Day yield as of June 30, 2012. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at June 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
